Title: From James Madison to Benjamin Silliman, 28 March 1818
From: Madison, James
To: Silliman, Benjamin


Sir
Montpellier Mar: 28. 1818
I have received your letter of the  instant, annexed to your prospectus of the Scientific Journal. The Work, according to the scope allotted to it, can not fail to be interesting, both as a mode of preserving and distributing the fruits of American Science, and of animating the cultivation of it. With this view of the subject, I sincerely wish success to your undertaking; and though I generally decline subscriptions to new publications, particularly such as are of indefinite continuance, I shall with pleasure forward you the sum due for one year, on my receiving the first number of the Journal. Be pleased to accept my friendly respects
James Madison
